Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
In order to correct an error (the citation of claim 21 in the previous action was in error) in the previous Examiner’s amendment please replace the entire Examiner’s amendment dated 6/30/22 with the following:

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Strozier on 6/24/22.

The application has been amended as follows: 

In claim 23, line 4 after “about 5 wt.%” insert ---of at least one pour point depressant---

In claim 23, line 7 after “about 5 wt.%” insert ---of at least one pour point depressant---

In claim 23, line 10 after “about 5 wt.%” insert ---of at least one pour point depressant---

In claim 23, line 13 after “about 5 wt.%” insert ---of at least one pour point depressant---

In claim 25, line 6, delete “the at least one sugar alcohol ester comprising at least one sugar alcohol fatty acid ester” and insert ---the ester of the at least one sugar alcohol ester comprising a fatty acid---

In claim 27, line 2, before “at least one vegetable oil comprising” delete ---the---

In claim 28, line 4 after “about 5 wt.%” insert ---of at least one pour point depressant---

In claim 28, line 7 after “about 5 wt.%” insert ---of at least one pour point depressant---

In claim 28, line 10 after “about 5 wt.%” insert ---of at least one pour point depressant---

In claim 28, line 13 after “about 5 wt.%” insert ---of at least one pour point depressant---


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/           Primary Examiner, Art Unit 1766